Exhibit 10.43

 

SRI/SURGICAL EXPRESS, INC.

 

2004 STOCK COMPENSATION PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

Shares

 

Date of Grant:

 

Expiration Date:

 

Exercise Price: $ Per Share

 

TO:

 

To enhance your interest in the sustained success and profitability of
SRI/Surgical Express, Inc., you have been granted as of the Date of Grant stated
above an incentive stock option to purchase up to shares of its common stock,
$.001 par value, at an exercise price of $ per share, subject to all the
following terms and conditions:

 

1. Definitions. As used in this Agreement, the capitalized terms defined below
have the respective meanings ascribed to them:

 

“Administrative Committee” means the committee appointed by the Company’s Board
of Directors to administer the Plan.

 

“Agreement” means this Stock Option Agreement, as originally executed by you and
the Company, and as subsequently amended or modified in accordance with its
terms.

 

“Company” means SRI/Surgical Express, Inc., a Florida corporation.

 

“Date of Grant” means the date as of which the Administrative Committee
authorized the grant of the Stock Option to you, as stated in the heading of
this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
includes all rules and regulations of the SEC promulgated under that act.

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time, or any United States income tax law subsequently
enacted in substitution for that code.



--------------------------------------------------------------------------------

“Plan” means the SRI/Surgical Express, Inc. 2004 Stock Compensation Plan that
was adopted by the board of directors of the Company on March 26, 2004 and by
the Shareholders of the Company on May 19, 2004, a copy of which is attached as
Appendix “D” to this Agreement.

 

“Shares” means shares of the Company’s common stock, $.001 par value.

 

“Stock Option” means the incentive stock option to purchase Shares from the
Company according to the terms and conditions of the Plan that is granted to you
pursuant to this Agreement.

 

2. Incorporation of Plan. The grant and exercise of the Stock Option are subject
to your acceptance of this Agreement and all the terms and conditions of the
Plan, which are incorporated by reference in this Agreement, to the extent the
terms and conditions of the Plan are not inconsistent with the terms and
conditions of this Agreement.

 

3. Revocation and Expiration. The award of the Stock Option to you will be
revoked automatically without further action or notice if you do not accept this
Agreement within 30 days following the date when you are given written notice of
the award of the Stock Option. In any event, unless extended by the
Administrative Committee, the Stock Option expires at 5:00 P.M., New York time,
on the earlier of (a) the date that is ten years after the Date of Grant, which
is the Expiration Date stated in the heading of this Agreement, (b) the 90th day
after the day that you cease to be an employee of the Company or any of its
subsidiaries (other than as a result of your death or disability), or (c) the
date that is one year after you die or cease to be an employee of the Company or
any of its subsidiaries because of a total and permanent disability, as defined
in section 22(e)(3) of the Internal Revenue Code. In no event is the Stock
Option exercisable after the Expiration Date stated in the heading of this
Agreement.

 

4. Exercise of Option. The Stock Option is not exercisable until you accept this
Agreement. Thereafter, the Stock Option is exercisable to the extent and in the
manner described in the Plan and this Agreement. To the extent that it is
exercisable, you may exercise the Stock Option as a whole, in part, or in
increments at any time and from time to time. You may exercise the Stock Option
as to all or any portion of the full number of Shares for which it is
exercisable at any time, but you must exercise the Stock Option before it
expires, and every exercise must be in increments of the lesser of 100 Shares or
the number of Shares then exercisable. No fractional Shares will be issued
pursuant to the Stock Option.

 

2



--------------------------------------------------------------------------------

The Stock Option will become exercisable for each year that elapses (or has
elapsed) after, in serial increments equal to 20% of the Shares subject to the
Stock Option, as follows:

 

     Percent Exercisable


--------------------------------------------------------------------------------

 

Date

--------------------------------------------------------------------------------

   Per Year


--------------------------------------------------------------------------------

    Cumulatively


--------------------------------------------------------------------------------

       20 %   20 %

2007

   20 %   40 %

2008

   20 %   60 %

2009

   20 %   80 %

2010

   20 %   100 %

 

In addition, the Stock Option will become fully and immediately exercisable upon
the occurrence of a “Change in Control” event described in subsection 6.2(a) of
the Plan. In no event is the Stock Option exercisable after the Expiration Date
or if the exercise of the Stock Option or the Company’s issuance and delivery of
Shares pursuant to the exercise would violate any law.

 

5. Method of Exercise. To exercise the Stock Option, you must do the following
before the Stock Option expires: (a) deliver to the Company a written notice of
exercise in the form of Appendix “A” to this Agreement (or such other form as
the Administrative Committee may subsequently prescribe), specifying the number
of Shares to be purchased; (b) tender to the Company full payment for the Shares
to be purchased pursuant to the exercise of the Stock Option; (c) pay to the
Company, or make an arrangement satisfactory to the Administrative Committee for
the payment of, any tax withholding required in connection with your exercise of
the Stock Option (including FICA, Medicare, and local, state, or federal income
taxes); and (d) comply with any other reasonable requirements of exercise that
the Administrative Committee has established. You may pay the exercise price and
any tax withholding for the Shares that you purchase pursuant to the Stock
Option by any combination of money order, personal check, or certified or
official bank check. The exercise date for each exercise of the Stock Option
will be the date when (i) the Company has received notice of exercise and full
payment of the exercise price, (ii) you have paid to the Company or made a
satisfactory arrangement for the payment of any requisite tax withholding, and
(iii) you have satisfied any other requirements of exercise established by the
Administrative Committee.

 

6. Exercise Conditions. A Stock Option expires and ceases to be exercisable on
the 90th day after you cease to be an employee or non-employee Director, except
as otherwise provided in this Plan and in the Option Agreement. If your
employment with the Company or a subsidiary is terminated (voluntarily or
involuntarily), you may exercise your Stock Option within 90 calendar days
following the date of termination. If you die or cease to be an employee or
non-employee Director because of a disability at a time when you are entitled to
exercise a Stock Option, the Stock Option will continue to be exercisable for
one year after your death or disability by you or your guardian (in the case of
disability) or your heir or personal representative (in the case of death).
Notwithstanding the foregoing, the Stock Option is never exercisable after the
Expiration Date stated in the heading of this Agreement. The Stock Option will
be exercisable after your death, disability, or termination of employment only
to the extent that it was exercisable on the date when you ceased to be an
employee of the Company or any of its subsidiaries. The Administrative Committee
shall decide to what extent bona fide leaves of absence for illness, temporary
disability, military or governmental service, or other reasons will constitute
an interruption of continuous employment that results in your ceasing to be an
employee of the Company or any of its subsidiaries. The award of the Stock
Option to you does

 

3



--------------------------------------------------------------------------------

not create or extend any right for you to continue to serve as an officer or
employee of the Company or any of its subsidiaries, to participate in any other
stock option or employee benefit plan of the Company, or to receive the same
benefits as any other employee; nor does it restrict in any way the right of the
Company or any of its subsidiaries to terminate at any time your employment with
it either at will or as provided in any written employment agreement between you
and the Company.

 

7. Nontransferability of Option. You are prohibited from transferring the Stock
Option, any interest in it, or any right under this Agreement by any means other
than by will or the law of descent and distribution. The Stock Option is
exercisable during your lifetime only by you or your guardian. Any prohibited
transfer (whether by gift, sale, pledge, assignment, hypothecation, or
otherwise) will be invalid and ineffective as to the Company. In addition, the
Stock Option and your rights under this Agreement are not subject to any lien,
levy, attachment, execution, or similar process by creditors. The Company may
cancel the Stock Option by notice to you, if you attempt to make a prohibited
transfer, or if the Stock Option, any interest in it, or any right under this
Agreement becomes subject to a lien, levy, attachment, execution, or similar
process.

 

8. Stock Certificates. Promptly after the Stock Option has been validly
exercised in accordance with the terms of the Plan, the Company shall issue and
deliver to the person who exercised it, against a written receipt in
substantially the form attached as Appendix “B” to this Agreement, a stock
certificate evidencing that person’s ownership of the Shares that were purchased
pursuant to the Stock Option plus, instead of any fractional Share to which that
person otherwise would be entitled, a cash sum equal to the product of (a) that
fraction, multiplied by (b) the fair market value of a Share on the exercise
date of the Stock Option, as determined pursuant to the Plan. No one will have
any rights as a shareholder with respect to any Shares issuable upon exercise of
the Stock Option until the Stock Option has been validly exercised, the Company
has issued and delivered to the person exercising the Stock Option a certificate
evidencing those Shares, and the name of the person exercising the Stock Option
has been entered as a shareholder of record in the Company’s stock records.

 

9. Representations and Warranties. By accepting this Agreement, you represent
and warrant to the Company the following:

 

(a) You are accepting the Stock Option, and will purchase the Shares subject to
your Stock Option, solely for your own account, as principal, without a view to,
and not for resale in connection with, any distribution or underwriting of the
Stock Option or any Shares, and you are not participating, directly or
indirectly, in any distribution or underwriting of the Stock Option or any
Shares. You are not acquiring the Stock Option, and will not purchase any Shares
pursuant to it, as an agent, nominee, or representative for the account or
benefit of another person or entity, and you have not agreed or arranged to
sell, assign, transfer, subdivide, or otherwise dispose of all or any part of
the Stock Option or the Shares subject to it to another person or entity.

 

4



--------------------------------------------------------------------------------

(b) You understand that (i) no state or federal agency has passed upon the Stock
Option or the Shares or made any finding or determination as to the fairness of
the Stock Option or the Shares as an investment, (ii) the Stock Option and the
Shares subject to it have not been, and will not be, registered under either the
Securities Act of 1933, as amended, or any state securities law, (iii) those
Shares can be offered for sale, sold, assigned, foreclosed or otherwise
transferred only if the transaction is registered under those laws or qualifies
for an available exemption from registration under those laws, and (iv) the
Company has not agreed, and is not obligated to register any resale or other
transfer of any Shares acquired pursuant to the Stock Option under the
Securities Act of 1933, as amended, or any state securities law, or to take any
action to enable you to qualify for an exemption from registration under any of
those laws with respect to a resale or other transfer of those Shares.

 

(c) You have received from the Company and carefully read a Plan Summary
(including the supplement) pertaining to the Plan and all the other documents
described on Appendix “C” to this Agreement.

 

10. Holdback Agreement. If the Company initiates a public offering of the
Shares, you agree not to effect any public sale or distribution, including any
sale pursuant to Rule 144 or any successor provision of the Securities Act of
1933, as amended, of any Shares during the 120 day period beginning on the
closing date of the offering.

 

11. Notice of Sale. You agree to promptly notify the Company of any sale of your
Shares.

 

12. Notices. Every notice, demand, consent, approval, and other communication
required or permitted under this Agreement will be valid only if it is in
writing and delivered personally or by telecopy, commercial courier, or first
class, postage prepaid, United States mail (whether or not certified or
registered and regardless of whether a return receipt is received or requested
by the sender) and addressed, if to you, at your address set forth below and, if
to the Company, at 12425 Racetrack Road, Tampa, Florida 33626, Attention:
President, or at any other address that either party has previously designated
by notice given to the other party in accordance with this provision. A validly
given notice, demand, consent, approval, or other communication will be
effective on the earlier of its receipt, if delivered personally or by telecopy
or commercial courier, or the third day after it is postmarked by the United
States Postal Service, if it is delivered by first class, postage prepaid,
United States mail. You shall notify the Company of any change in your mailing
address that is listed in this Agreement.

 

13. Legal Proceedings. If any dispute arises between you and the Company with
respect to this Agreement or the Stock Option, either party may elect (but is
not obligated) to submit the dispute to arbitration before a panel of
arbitrators in accordance with the Florida Arbitration Code by giving the other
party a notice of arbitration in accordance with section 12 of this Agreement.
If a party elects to arbitrate a dispute before a lawsuit is filed with respect
to the subject matter of the dispute, arbitration will be the sole and exclusive
method of resolving the dispute, the other party must arbitrate the dispute, and
each party will be barred from filing a lawsuit concerning the subject matter of
the arbitration, except to obtain an equitable remedy. A party’s right to submit
a dispute to arbitration does not restrict its right to institute litigation to
obtain any legal or equitable remedy. The filing of a lawsuit by either party
before the other

 

5



--------------------------------------------------------------------------------

party has elected that a dispute be submitted to arbitration will bar and
preclude both you and the Company from submitting the subject matter of the
lawsuit to arbitration while the lawsuit is pending.

 

The arbitration panel will consist of three arbitrators, with one arbitrator
selected by the Company, the second selected by you, and the third, neutral
arbitrator selected by agreement of the first two arbitrators. Each party shall
select an arbitrator and notify the other party of the selection within 15 days
after the effective date of the notice of arbitration and the two arbitrators
selected by the parties shall select the third arbitrator within 30 days after
the effective date of the notice of arbitration. A party who fails to select an
arbitrator within the prescribed 15-day period waives the right to select an
arbitrator or to have an additional, neutral arbitrator selected by the
arbitrator selected by the other party, and the arbitrator chosen by the other
party will constitute the “arbitration panel” for purposes of this Agreement.

 

Every arbitrator must be independent (not a relative of yours or an officer,
director, employee, or shareholder of the Company or any Subsidiary) without any
economic or financial interest of any kind in the outcome of the arbitration.
Each arbitrator’s conduct will be governed by the Code of Ethics for Arbitrators
in Commercial Disputes (1986) that has been approved and recommended by the
American Bar Association and the American Arbitration Association.

 

Within 120 days after the effective date of the notice of arbitration, the
arbitration panel shall convene a hearing for the dispute to be held on such
date and at such time and place in Tampa, Florida, as the arbitration panel
designates upon 60 days’ advance notice to you and the Company. The arbitration
panel shall render its decision within 30 days after the conclusion of the
hearing. The decision of the arbitration panel will be binding and conclusive as
to you and the Company and, upon the pleading of either party, any court having
jurisdiction may enter a judgment of any award rendered in the arbitration,
which may include an award of damages. The arbitration panel shall hear and
decide the dispute based on the evidence produced, notwithstanding the failure
or refusal to appear by a party who has been duly notified of the date, time,
and place of the hearing.

 

You and the Company (a) consent to the personal jurisdiction of the state and
federal courts having jurisdiction over Hillsborough County, Florida, (b)
stipulate that the proper, exclusive, and convenient venue for any legal
proceeding arising out of this Agreement or the Stock Option is Hillsborough
County, Florida, and (c) waive any defense, whether asserted by a motion or
pleading, that Hillsborough County, Florida, is an improper or inconvenient
venue. YOU KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE YOUR RIGHT TO A JURY
TRIAL IN ANY LAWSUIT BETWEEN YOU AND THE COMPANY WITH RESPECT TO THIS AGREEMENT
OR THE STOCK OPTION.

 

In any mediation, arbitration, or legal proceeding arising out of this
Agreement, the losing party shall reimburse the prevailing party, on demand, for
all costs incurred by the prevailing party in enforcing, defending, or
prosecuting any claim arising out of this Agreement, including all fees, costs,
and expenses of agents, experts, attorneys, witnesses, arbitrators, and
supersedeas bonds, whether incurred before or after demand or commencement of
legal or arbitration proceedings, and whether incurred pursuant to trial,
appellate, mediation, arbitration, bankruptcy, administrative, or
judgment-execution proceedings. The Company shall pay to you,

 

6



--------------------------------------------------------------------------------

on demand, interest on any amount owed to you under this Agreement that is not
paid to you when due, from the date when due until paid in full, at the annual
rate then provided by Florida law for the payment of interest on judgments
generally (as prescribed by section 55.03, Florida Statutes).

 

14. Miscellaneous. The validity, construction, enforcement, and interpretation
of this Agreement are governed by the laws of the State of Florida and the
federal laws of the United States of America, excluding the laws of those
jurisdictions pertaining to resolution of conflicts with the laws of other
jurisdictions. A waiver, amendment, modification, or cancellation of this
Agreement will be valid and effective only if it is in writing and executed by
you and the Company. By signing this Agreement, you accept the grant of the
Stock Option, acknowledge receipt of copies of the Plan and the disclosure
documents described on Appendix “C,” and warrant that you are free to enter into
this Agreement and do not have any legal obligations that are inconsistent with
this Agreement. The Plan and this Agreement record the final, complete, and
exclusive understanding between you and the Company with respect to the Stock
Option and supersede any prior or contemporaneous agreement, representation, or
understanding, oral or written, by you or the Company. This Agreement is binding
on your heirs, guardian, and personal representative and is binding on, inures
to the benefit of, the Company’s assignees and successors. Time is of the
essence with respect to your exercise of the Stock Option.

 

SRI/SURGICAL EXPRESS, INC. By:  

/s/    Charles L. Pope

--------------------------------------------------------------------------------

    Charles L. Pope, Chief Financial Officer

 

7



--------------------------------------------------------------------------------

ACCEPTANCE OF STOCK OPTION

 

I have carefully read the foregoing Stock Option Agreement, all the disclosure
documents described on Appendix “C” to the Agreement, and the accompanying copy
of the Plan. Before exercising the Stock Option, I will review the additional
disclosure documents furnished to me by the Company. I accept the Stock Option
granted to me pursuant to the Agreement and agree to be bound by all the terms
and conditions of the Plan and the Agreement.

 

EXECUTED: as of

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

APPENDIX “A”

 

SRI/SURGICAL EXPRESS, INC.

 

STOCK OPTION

 

NOTICE OF EXERCISE

 

TO: SRI/Surgical Express, Inc.

Attention: Chief Financial Officer

 

This notifies you that I exercise my option to purchase              shares (the
“Shares”) of common stock of SRI/Surgical Express, Inc. (the “Company”) pursuant
to the stock option that the Company granted to me on                     ,
            , pursuant to the Company’s 2004 Stock Compensation Plan (the
“Plan”) and the Incentive Stock Option Agreement that was accepted by me as of
                    ,              (the “Agreement”).

 

As full payment for the Shares and any applicable withholding taxes, I enclose a
bank draft, money order, or personal check in the sum of $            .

 

In connection with my purchase of the Shares, I represent and warrant to the
Company the following:

 

(a) I am in full compliance with all conditions to exercise of the Stock Option
set forth in the Plan and the Agreement.

 

(b) I am purchasing the Shares solely for my own account, as principal, without
a view to, and not for resale in connection with, any distribution or
underwriting of any Shares, and I am not participating, directly or indirectly,
in any distribution or underwriting of any shares. I am not investing in the
Shares as an agent, nominee, or representative for the account or benefit of any
person or entity, and I have not agreed or arranged to sell, assign, transfer,
subdivide, or otherwise dispose of all or any part of the Shares to another
person or entity.

 

(c) I understand that (i) no state or federal agency has passed upon the Shares
or made any finding or determination as to the fairness of the Shares as an
investment, (ii) the Shares have not been, and will not be, registered under
either the Securities Act of 1933, as amended, or any state securities law, and
they can be offered for sale, sold, assigned, pledged, hypothecated, or
otherwise transferred or encumbered only if the transaction is registered under
those laws or qualifies for an available exemption from registration under those
laws, and (iii) the Company has not agreed, and is not obligated, to register
any resale or other transfer of the Shares under



--------------------------------------------------------------------------------

the Securities Act of 1933, as amended, or any state securities law, or to take
any action to enable me to qualify for an exemption from registration under any
of those laws with respect to a resale or other transfer of the Shares.

 

(d) I have received from the Company and carefully read the Plan, the documents
listed on Appendix “C” attached to the Agreement, and all the documents
incorporated by reference in them (the “Disclosure Documents”).

 

(e) I agree to notify the Company regarding whether or not I have sold the
Shares on the first anniversary of the date the Shares are issued.

 

(f) I have been given adequate opportunity to evaluate this investment,
including opportunities to (i) question officers of the Company, (ii) obtain any
additional information necessary to evaluate the investment or to verify any
information or representation contained in the Disclosure Documents, and (iii)
make such other investigation as I considered appropriate or necessary to
evaluate the business and financial affairs and condition of the Company.

 

(g) Management of the Company has answered all questions asked by me, and they
have either furnished to me, or given me full and unrestricted access to, all
records, contracts, documents, and other information requested by me, with
respect to the Shares, the Company, the Disclosure Documents, and the business
and financial affairs and condition of the Company.

 

(h) I am an officer, managerial employee or non-employee director of the
Company, and therefore, knowledgeable concerning the business of the Company,
and I have carefully considered and understand the risks and other factors
affecting the suitability of the Shares as an investment for me.

 

(i) I understand that neither the Company, any officer or director of the
Company, nor any professional advisor of the Company, makes any representation
or warranty to me with respect to, or assumes any responsibility for, the
federal income tax consequences to me of an investment in the Shares.

 

(j) Because of my knowledge and experience in financial and business matters,
and the Company’s business in particular, I am able to evaluate the merits,
risks, and other factors bearing upon the suitability of the Shares as an
investment for me, and I have been afforded adequate opportunity to evaluate
this proposed investment in light of those factors, my financial condition, and
my investment knowledge and experience.

 

(k) I have adequate net worth and annual income to provide for my current needs
and possible future contingencies and do not have an existing or foreseeable
future need for liquidity of my investment in the Shares. Also, I am otherwise
able to bear the economic risk of an investment in the Shares, and have
sufficient net worth and annual income to sustain a loss of all or part of my
investment in the Shares if that were to occur and to withstand the probable
inability to publicly sell, transfer, or otherwise dispose of the Shares for an
indefinite period of time.



--------------------------------------------------------------------------------

Please issue in my name, as printed below my signature to this notice of
exercise, a stock certificate evidencing my ownership of the Shares.

 

EXECUTED:                     ,               

 

--------------------------------------------------------------------------------

    Signature of Participant    

 

--------------------------------------------------------------------------------

    Name of Participant    

 

--------------------------------------------------------------------------------

    Street Address Amount Enclosed: $                      

 

--------------------------------------------------------------------------------

    City                                    State 
                                   Zip Code    

 

--------------------------------------------------------------------------------

    Social Security Number



--------------------------------------------------------------------------------

APPENDIX “B”

 

SRI/SURGICAL EXPRESS, INC.

 

STOCK OPTION

 

STOCK CERTIFICATE RECEIPT

 

I acknowledge receipt from SRI/Surgical Express, Inc. on                     ,
            , of stock certificate number              for                     
shares of common stock of SRI/Surgical Express, Inc., purchased by me pursuant
to the exercise of the stock option granted to me under the Stock Option
Agreement that was accepted by me on                     ,             .

 

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

APPENDIX “C”

 

SRI/SURGICAL EXPRESS, INC.

 

STOCK OPTION

 

DISCLOSURE DOCUMENTS FURNISHED TO OPTIONEE

 

Plan Summary (with supplement)

 

Most Recent Annual Report on Form 10-K of the Company

 

Most Recent Quarterly Report on Form 10-Q of the Company

 

13